DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 3 has a semicolon before the equation, which appears to be an editorial error for a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US Patent 9,075,391).
With regards to claim 1, Ono discloses an image forming apparatus comprising: 
an image forming portion (Pa-Pd) configured to form an image on a sheet (col. 3, lines 4-12); 
a discharging portion (15; FIG. 1) configured to discharge the sheet on which the image is formed by said image forming portion (col. 5, lines 7-13); and 
a stacking portion (17) configured to stack the sheet discharged by said discharging portion in a state in which an upstream end of the sheet with respect to a sheet discharging direction is lower than a downstream end of the sheet with respect to the sheet discharging direction (FIG. 1; col. 6, lines 5-38), 
wherein said stacking portion includes: 
a first member (including 17a ,17b) including an inclined surface (17a) inclined upward toward a downstream side of the sheet discharging direction (FIG. 1-2); and 
a second member (30) including a stacking surface (surface of 33) which projects upward from said inclined surface and on which the discharged sheet is stacked (FIG. 2, 5-6), 
wherein said second member (30) is rotatable relative to said first member about a supporting point (35) provided upstream of said stacking surface with respect to the sheet discharging direction (FIG. 5-6 show 35 is located upstream of the stacking surface); and 
wherein said second member (30) is rotatable about the supporting point (35) in a direction in which said stacking surface moves downward in accordance with an increase in number of sheets stacked on said stacking surface (FIG. 5-6; col. 8, lines 20-46).
With regards to claim 2, Ono teaches an image forming apparatus according to Claim 1, wherein said supporting point (35) of said second member (30) is provided upstream of an intermediary position (midway point of 17a, 17b) between an upstream end and a downstream end of said stacking portion with respect to the sheet discharging direction (FIG. 5 shows 35 is located in the upstream half of the stacking surface 17a, 17b), and
a distance from said supporting point (35) of said second member (30) to the upstream end of said stacking portion with respect to the sheet discharging direction is smaller than a distance from said supporting point (35) of said second member to said intermediary position of said stacking portion with respect to the sheet discharging direction (the distance from 35 to the upstream of 17a, 17b is smaller than the distance from 35 to midpoint of 17a, 17b).
With regards to claim 3, Ono discloses an image forming apparatus according to Claim 1, wherein at least in a range from a predetermined position of said second member (30) with respect to the sheet discharging direction to a downstream end of said second member with respect to the sheet discharging direction, said second member is capable of being positioned below said inclined surface (see FIG. 6, 30 is located below the inclined surface as more sheets are stacked on the stacking surface 17a, 17b).
With regards to claim 4, Ono discloses an image forming apparatus according to Claim 1, wherein in a state in which the sheet is not stacked on said stacking portion, said stacking surface is inclined upstream toward the sheet discharging direction (see FIG. 5).
With regards to claim 5, Ono discloses an image forming apparatus according to Claim 4, wherein in a state in which the sheet is not stacked on said stacking portion, the following relationship is satisfied; (see claim objections above) 
θc > θa, 
wherein θc is an inclination angle of said stacking surface relative to a horizontal surface in an end portion region of said stacking surface on an upstream side with respect to the sheet discharging direction (the angle of 33 relative to the horizontal in FIG. 5), and θa is an inclination angle of said inclined surface relative to the horizontal surface (the angle of 17a relative to the horizontal appears to be smaller than the angle of 33 relative to the horizontal; FIG. 5).
With regards to claim 6, Ono discloses an image forming apparatus according to Claim 1, wherein said first member (including 17a, 17b) includes a supporting portion (21) capable of supporting the sheet on a side upstream of said second member with respect to the sheet discharging direction and above said stacking surface of said second member, and wherein the sheet is supported by said stacking surface and said supporting portion (col. 6, lines 29-38; FIG. 1).
With regards to claim 7, Ono discloses an image forming apparatus according to Claim 1, wherein said stacking surface of said second member (30) is curved so that a degree of inclination thereof relative to a horizontal surface becomes small from an upstream side toward a downstream side with respect to the sheet discharging direction (FIG. 4 shows 30 has a chamfered portion with the degree of inclination as claimed).
With regards to claim 8, Ono discloses an image forming apparatus according to Claim 1, further comprising an alignment portion (21) configured to align the sheet in contact with the upstream end of the sheet, stacked on said stacking portion, with respect to the sheet discharging direction (col. 6, lines 29-38; FIG. 1).
With regards to claim 9, Ono discloses an image forming apparatus according to Claim 1, wherein a distance from an upstream end of said stacking surface to an upstream end of said stacking portion with respect to the sheet discharging direction is smaller than a distance from the upstream end of said stacking surface to an intermediary position (midpoint of 17a, 17b) of said stacking portion with respect to the sheet discharging direction (upstream point of 33 to upstream point of 17a is smaller than the distance from upstream of 33 to midpoint of 17a,17b; FIG. 2).
With regards to claim 10, Ono discloses an image forming apparatus according to Claim 9, wherein in a state in which the sheet is not stacked on said stacking portion (FIG. 5), said stacking surface (33) is positioned above said first member at the intermediary position of said stacking portion (midpoint of 17a, 17b), and wherein said second member (30) is rotatable to a position where said stacking surface is below said inclined surface at the intermediary position of said stacking portion (FIG. 6).
With regards to claim 11, Ono discloses an image forming apparatus according to Claim 1, further comprising an urging portion (41) configured to urge said second member in a direction in which said stacking surface moves upward (col. 7, lines 42-53).
With regards to claim 12, Ono discloses an image forming apparatus according to Claim 1, further comprising a driving source (41) configured to rotate said second member (col. 7, lines 42-53).
With regards to claim 13, Ono discloses an image forming apparatus according to Claim 1, wherein said inclined surface of said first member is provided with a plurality of slits (top openings; col. 6, lines 39-50), each extending along the sheet discharging direction, at a plurality of positions with respect to a widthwise direction of the sheet perpendicular to the sheet discharging direction (FIG. 2), wherein said second member (30) is provided with ribs (33) projecting upward from said inclined surface of said first member through said slits, and wherein said stacking surface is provided on said ribs (FIG. 2, 5-6).
With regards to claim 15, Ono discloses an image forming apparatus according to Claim 1, further comprising an image reading apparatus (20) provided above said stacking portion and configured to read image information from an original (FIG. 1; col. 3, lines 57-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US Patent 9,075,391) in view of Suzuki (JP 2004-226793 A; see machine translation).
With regards to claim 14, Ono teaches an image forming apparatus according to Claim 13.  However, Ono is silent regarding wherein said ribs include a first rib and a second rib shorter in length than said first rib with respect to the sheet discharging direction.
Suzuki teaches a discharge tray having multiple ribs (38/38A) including a first rib (bottom most 38/38A; FIG. 8) and a second rib (upper 38/38A; FIG. 8) shorter in length than said first rib with respect to the sheet discharge direction (FIG. 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ribs as taught by Ono such that the inner ribs are shorter than the outer ribs as taught by Suzuki to reliably stack sheets on the stacking portion without the ends coming into contact with one another ([0011-0012]; Suzuki).

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US Patent 9,075,391) in view of Yoneda et al. (US Publication 2017/0108815; hereinafter Yoneda).
With regards to claims 16 and 17, Ono teaches an image forming apparatus according to Claims 15, and 1, respectively.  However, Ono is silent regarding the image forming apparatus further comprising: another discharging portion configured to discharge the sheet on which the image is formed by said image forming portion; and another stacking portion provided above said stacking portion and below said image reading apparatus and configured to stack thereon the sheet discharged by said another discharging portion.
Yoneda teaches an image forming apparatus comprising a discharging portion (36) configured to discharge the sheet on which the image is formed by said image forming portion ([0077-0078]); and another stacking portion (15) provided above said stacking portion (14) and below said image reading apparatus (108) and configured to stack thereon the sheet discharged by said another discharging portion (FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the discharging portion and another stacking portion (along with the necessary components to convey the sheets to another stacking portion) as taught by Yoneda to the image forming apparatus as taught by Ono to accommodate additional sheets having different purposes ([0085]; Yoneda).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura (US Publication 2017/0107072) teaches the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/Examiner, Art Unit 2853     
                                                                                                                                                                                                   /JENNIFER BAHLS/Primary Examiner, Art Unit 2853